Original proceeding by the State of Florida, on relation of Olive Wofford, against the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida and others, for a writ of prohibition to enjoin respondents in a pending proceeding relative to a claim for damages.
Petition denied.
This cause is before us upon application for a writ of prohibition enjoining further action of respondents in pending proceeding relating to a claim seeking an award of damages for:
"(1) Attorneys' fees for appeal to Supreme Court of final judgment dismissing Bill of Complaint — payment of attorneys' fees being a condition of the supersedeas.
"(2) Wrongful and unwarranted appointment of a receiver."
It appears that there is pending before the Chancellor an application for an award of damages and other relief on a supersedeas bond given to procure the stay or suspension of a final decree, which decree was affirmed, and for damages consequent to the appointment of a Receiver.
The petitioner, who was the unsuccessful plaintiff, now fears that the Chancellor may act in such a manner as will enable any award to be satisfied from funds now within the custody of the court without the petitioner's being allowed adequate opportunity to supersede any adverse order or judgment.
A court of equity is a court of conscience and for a Chancellor to fail to see that the consequences feared do not occur would be improper and unbecoming and a display of an abuse of power. We have no grounds to assume any such abuse of trust and power and presume that the Chancellor will render petitioner full and proper opportunity to procure a supersedeas or stay of any adverse order or decree and will see to it that the acts feared do not occur, as it is his duty, under the circumstances, to do.
In consideration of the premises, the petition is denied.
ADAMS, C.J., and TERRELL and HOBSON, JJ., concur. *Page 169